AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                              FILED IN THE
                                                                                                               U.S. DISTRICT COURT
                                                                   for thH_                              EASTERN DISTRICT OF WASHINGTON

                                                      Eastern District of Washington
                                                                                                          Jan 16, 2020
                ROBERT SCOTT INGRAM,
                                                                                                              SEAN F. MCAVOY, CLERK

                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 2:19-CV-197-SAB
          JAMES KEYES and DEPARTMENT OF                               )
                  CORRECTIONS,                                        )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED with prejudice for failure to state a claim against identified Defendants upon which relief may
u
              be granted. 28 U.S. C. §§ 1915(e)(2) and 1915A(b)(1).




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Stanley A. Bastian




Date: January 16, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY


                                                                                           %\ Deputy Clerk

                                                                            Sean F. McAvoy
